As filed with the Securities and Exchange Commission on March 30, 2012 Securities Act Registration No. 333-178305 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 2 [X] (Check appropriate box or boxes) WILMINGTONFUNDS (Exact Name of Registrant as Specified in Charter) 1 (800) 836-2211 (Registrant’s Area Code and Telephone Number) , 15 FLOOR, BALTIMORE, MARYLAND 21202 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) Michael D. Daniels Wilmington Funds 100 East Pratt Street, 15th floor Baltimore, Maryland 21202 (Name and Address of Agent for Service of Process) (Number, Street, City, State, Zip Code) With a copy to Alison M. Fuller, Esq. Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036 Approximate date of public offering: As soon as practicable following effectiveness of the Registration Statement. Registrant has registered an indefinite amount of securities pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended; accordingly, no fee is payable herewith in reliance upon section 24(f). It is proposed that this filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. PART A Part A, the definitive Proxy Statement/Prospectus dated January 10, 2012, was filed pursuant to Rule 485(b) of the Securities Act of 1933, as amended [Accession No. 0001193125-12-006989] on January 10, 2012, and is incorporated herein by reference. PART B Part B, the definitive Statement of Additional Information dated January 10, 2012, was filed pursuant to Rule 485(b) of the Securities Act of 1933, as amended [Accession No. 0001193125-12-006989] on January 10, 2012, and is incorporated herein by reference. PART C: OTHER INFORMATION Item 15. Indemnification Indemnification is provided to Officers and Trustees of the Registrant pursuant to Article VII of Registrant’s Amended and Restated Agreement and Declaration of Trust. The Investment Advisory Contract provides that, in the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of the obligations or duties under the Investment Advisory Contract on the part of Adviser, Adviser shall not be liable to the Registrant or to any shareholder for any act or omission in the course of or connected in any way with rendering services or for any losses that may be sustained in the purchase, holding, or sale of any security. Registrant’s Trustees and Officers are covered by an Investment Trust Errors and Omissions Policy. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to Trustees, Officers, and controlling persons of the Registrant by the Registrant pursuant to the Declaration of Trust or otherwise, the Registrant is aware that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and, therefore, is unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by Trustees, Officers, or controlling persons of the Registrant in connection with the successful defense of any act, suit, or proceeding) is asserted by such Trustees, Officers, or controlling persons in connection with the shares being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issues. Insofar as indemnification for liabilities may be permitted pursuant to Section17 of the Investment Company Act of 1940 for Trustees, Officers, and controlling persons of the Registrant by the Registrant pursuant to the Declaration of Trust or otherwise, the Registrant is aware of the position of the Securities and Exchange Commission as set forth in Investment Company Act Release No. IC-11330. Therefore, the Registrant undertakes that in addition to complying with the applicable provisions of the Declaration of Trust or otherwise, in the absence of a final decision on the merits by a court or other body before which the proceeding was brought, that an indemnification payment will not be made unless in the absence of such a decision, a reasonable determination based upon factual review has been made (i)by a majority vote of a quorum of non-party Trustees who are not interested persons of the Registrant or (ii)by independent legal counsel in a written opinion that the indemnitee was not liable for an act of willful misfeasance, bad faith, gross negligence, or reckless disregard of duties. The Registrant further undertakes that advancement of expenses incurred in the defense of a proceeding (upon undertaking for repayment unless it is ultimately determined that indemnification is appropriate) against an Officer, Trustee, or controlling person of the Registrant will not be made absent the fulfillment of at least one of the following conditions: (i)the indemnitee provides security for his undertaking; (ii)the Registrant is insured against losses arising by reason of any lawful advances; or (iii)a majority of a quorum of disinterested non-party Trustees or independent legal counsel in a written opinion makes a factual determination that there is reason to believe the indemnitee will be entitled to indemnification. Item 16. Exhibits 1. (a) Conformed copy of Amended and Restated Agreement and Declaration of Trust of MTB Group of Funds, dated August15, 2003, a Delaware Statutory Trust, incorporated by reference to Registrant’s Post-Effective Amendment No.61 on Form N-1A filed August30, 2004. (b) Amendment to the Declaration of Trust of MTB Group of Funds, dated August8, 2000, incorporated by reference to Registrant’s Post-Effective Amendment No.87 on Form N-1A filed April15, 2011. (c) Conformed copy of Amendment to Certificate of Trust of MTB Group of Funds, dated July18, 2003 and effective August15, 2003, a Delaware Statutory Trust, incorporated by reference to Registrant’s Post-Effective Amendment No.57 on Form N-1A filed August22, 2003. 2. (a) Copy of Amended and Restated By-Laws of MTB Group of Funds, dated August15, 2003, a Delaware Statutory Trust, incorporated by reference to Registrant’s Post-Effective Amendment No.57 on Form N-1A filed August22, 2003. (b) Copy of Amendment #1 to the Amended and Restated By-Laws of MTB Group of Funds, effective June24, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.61 on Form N-1A filed August30, 2004. (c) Copy of Amendment #2 to the Amended and Restated By-Laws of MTB Group of Funds, effective September15, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.65 on Form N-1A filed August29, 2005. (d) Copy of Amendment #3 to the Amended and Restated By-Laws of MTB Group of Funds, effective December7, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. 3. Not Applicable. 4. Agreement and Plan of Reorganization attached as an exhibit to the Proxy Statement/Prospectus and incorporated herein by reference. 5. (a) See Article III, “Shares,” and Article V, “Shareholders’ Voting Powers and Meetings,” of Registrant’s Amended and Restated Agreement and Declaration of Trust. (b) See Article II, “Meetings of Shareholders,” of Registrant’s Amended and Restated By-Laws. 2 6. (a) Conformed copy of Investment Advisory Contract of the Registrant (27 funds), dated August22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.59 on Form N-1A filed April28, 2004. (b) Conformed copy of Investment Advisory Contract of the Registrant (2 money market funds), dated August22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.59 on Form N-1A filed April28, 2004. (c) Conformed copy of Investment Advisory Contract of the Registrant (5 funds), dated August22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.59 on Form N-1A filed April28, 2004. (d) Conformed copy of Subadvisory Agreement for MTB Large Cap Value Fund (NWQ Investment Management Company, LLC), dated December8, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.62 on Form N-1A filed February11, 2005. (e) Conformed copy of Investment Advisory Contract Letter Agreement, dated February15, 2005 (Variable Annuity Funds), incorporated by reference to Registrant’s Post-Effective Amendment No.65 on Form N-1A filed August29, 2005. (f) Conformed copy of Schedule A to the Investment Advisory Contract of the Registrant (27 funds), effective April29, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.63 on Form N-1A filed April28, 2005. (g) Conformed copy of Schedule A to the Investment Advisory Contract of the Registrant (2 money market funds), effective April1, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.63 on Form N-1A filed April28, 2005. (h) Conformed copy of Schedule A to the Investment Advisory Contract of the Registrant dated effective April1, 2005 (2 money market funds), incorporated by reference to Registrant’s Post-Effective Amendment No.65 on Form N-1A filed August29, 2005. (i) Conformed copy of Schedule A to the Investment Advisory Contract of the Registrant (27 funds), dated January11, 2006, incorporated by reference to Registrant’s Post-Effective Amendment No.70 on Form N-1A filed August28, 2006. (j) Conformed copy of Investment Advisory Contract Letter Agreement, dated January6, 2006 (Maryland and Virginia Municipal Bond Funds), incorporated by reference to Registrant’s Post-Effective Amendment No.68 on Form N-1A filed April28, 2006. (k) Conformed copy of Investment Advisory Contract Letter Agreement, dated March30, 2007 (Variable Annuity Funds), incorporated by reference to Registrant’s Post-Effective Amendment No.74 on Form N-1A filed August28, 2007. 3 (l) Conformed copy of Subadvisory Agreement for International Equity Fund (LSV Asset Management), dated October24, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.69 on Form N-1A filed June29, 2006. (m) Conformed copy of Subadvisory Agreement for International Equity Fund (Hansberger Global Investors, Inc.), dated October24, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.69 on Form N-1A filed June29, 2006. (n) Conformed copy of Subadvisory Agreement for Large Cap Value Fund (NWQ Investment Management Company, LLC) dated July28, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.70 on Form N-1A filed August28, 2006. (o) Conformed copy of Amendment to Subadvisory Agreement among MTB Group of Funds, MTB Investment Advisors, Inc. and LSV Asset Management, dated August22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.71 on Form N-1A filed March1, 2007. (p) Conformed copy of Subadvisory Agreement for MTB International Equity Fund (Hansberger Global Investors, Inc.), dated February28, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.72 on Form N-1A filed April26, 2007. (q) Subadvisory Agreement for MTB International Equity Fund (Baring International Investment, Limited), dated December1, 2008, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (r) Form of Investment Advisory Contact of the Registrant with Rodney Square Management Corporation, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (s) Form of Sub-Advisory Contract among the Registrant, Rodney Square Management Corporation and MTB Investment Advisors, Inc., incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (t) Form of Subadvisory Agreement for Multi-Manager Real Asset Fund (EII Realty Securities, Inc.), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (u) Form of Subadvisory Agreement for Multi-Manager Real Asset Fund (CBRE Clarion Securities, LLC), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (v) Form of Subadvisory Agreement for Multi-Manager Real Asset Fund (Pacific Investment Management Company LLC), incorporated herein by reference to 4 Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (w) Form of Subadvisory Agreement for Multi-Manager Real Asset Fund (HSBC Global Asset Management, U.S.A. Inc.), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (x) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Rock Maple Services, LLC on behalf of each sub-adviser) incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (y) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Acuity Capital Management, LLC) (to be filed by amendment). (z) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Adar Investment Management, LLC) (to be filed by amendment). (aa) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Calypso Capital Management, L.P.) (to be filed by amendment). (bb) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (TIG Advisors, LLC) (to be filed by amendment). (cc) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Water Island Capital, LLC) (to be filed by amendment). (dd) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Whitebox Advisors LLC) (to be filed by amendment). (ee) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Madison Street Partners, LLC) (to be filed by amendment). (ff) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Parametric Risk Advisors, LLC) (to be filed by amendment). (gg) Form of Sub-Advisory Agreement for Rock Maple Alternatives Fund (Evercore Wealth Management LLC) (to be filed by amendment). 7. (a) Distribution Agreement between the Registrant and ALPS Distributors, Inc., dated October1, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (b) Form of Schedule A of Distribution Agreement between Registrant and ALPS Distributors, Inc. (7 funds) (to be filed by amendment). 8. Not Applicable. 5 9. (a) Custody Agreement between the Registrant and The Bank of New York, dated September10, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (b) Form of Schedule II to the Custody Agreement between Registrant and BNY Mellon (formerly, The Bank of New York) (to be filed by amendment). (a) Rule 12b-1 Agreement of the Registrant and ALPS Distributors, Inc. (to be filed by amendment). (b) Conformed copy of Rule 12b-1 Plan of the Registrant, dated September23, 2010, amended March9, 2011, incorporated by reference to Registrant’s Post-Effective Amendment No.87 filed on Form N-1A filed April15, 2011. (c) Form of Exhibit A to the Rule 12b-1 Plan of the Registrant (to be filed by amendment). (d) Form of Broker Dealer (Selling) Agreement, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (e) Conformed copy of Contract Defining Responsibility for Fees Under Non-Conforming Dealer Agreements, effective December9, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.63 on Form N-1A filed April28, 2005. (f) Conformed copy of Amended and Restated Multiple Class Plan of the Registrant, incorporated by reference to Registrant’s Post-Effective Amendment No.87 on Form N-1A filed April15, 2011. (g) Exhibit B to the Multiple Class Plan of the Registrant, amended December3, 2009, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (h) Form of Exhibit B to the Multiple Class Plan of the Registrant (to be filed by amendment). (a) Opinion and Consent of Counsel that shares will be validly issued, fully paid and non-assessable (Stradley Ronon by Stevens& Young, LLP) is incorporated herein by reference to Exhibit No. EX-16.11 of Registrant’s N-14 filed December2, 2012 (File No.333-178305). Opinion and Consent of Counsel with respect to certain tax consequences (Stradley Ronon Stevens& Young, LLP) is filed herewith as Exhibit No. EX-16.12. (a) Form of Recordkeeping Agreement between the Registrant and ALPS Distributors, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. 6 (b) Form of Recordkeeping Agreement (Non-Compensation) of the Registrant for the VA Funds, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (c) Agreement for Administration Services between Registrant and MTB Investment Advisors, Inc., dated April1, 2008, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (d) Form of Exhibit II to the Agreement for Administration Services between Registrant and MTB Investment Advisors, Inc. (to be filed by amendment). (e) Fund Administration and Accounting Agreement between Registrant and The Bank of New York, dated September10, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.83 on Form N-1A filed April27, 2010. (f) Form of Exhibit A to the Fund Administration and Accounting Agreement between Registrant and The Bank of New York (to be filed by amendment). (g) Form of Intermediary Servicing Agreement of the Registrant, incorporated by Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (h) Conformed copy of Shareholder Services Plan, dated September23, 2010, amended March9, 2011, incorporated by reference to Registrant’s Post-Effective Amendment No.87 on Form N-1A filed April15, 2011. (i) Form of Exhibit A to the Shareholder Services Plan (to be filed by amendment). (j) Conformed copy of Indemnification Agreement of the Registrant, dated December13, 2001, incorporated by reference to Registrant’s Post-Effective Amendment No.54 on Form N-1A filed June27, 2002. (k) Conformed copy of Service Mark License Agreement, dated September22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.59 on Form N-1A filed April28, 2004. (l) Conformed copy of Assignment and Consent of Fund Participation Agreement, dated August22, 2003, incorporated by reference to Registrant’s Post-Effective Amendment No.60 on Form N-1A filed July1, 2004. (m) Amended and Restated Participation Agreement among MTB Group of Funds and ALPS Distributors, Inc., MTB Investment Advisors, Inc., TransAmerica Life Insurance Co. and TransAmerica Financial Life Insurance Co., dated September6, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (n) Amendment No.1 to Participation Agreement Among MTB Group of Funds, MTB Investment Advisors, Inc., ALPS Distributors, Inc. and The Hartford Life Insurance 7 Company, dated November17, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (o) Transfer Agent Interactive Client and Services Agreement between the Registrant and ALPS Fund Services, Inc., dated November16, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (p) Transfer Agency and Services Agreement between the Registrant and BNY Mellon (formerly known as The Bank of New York), dated (to be filed by amendment). (q) Participation Agreement among MTB Group of Funds, MTB Investment Advisors, Inc., ALPS Distributors, Inc. and First SunAmerica Life Assurance Company, dated November16, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (r) Participation Agreement among MTB Group of Funds, MTB Investment Advisors, Inc., ALPS Distributors, Inc. and AIG SunAmerica Life Insurance Company, dated November16, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (s) Conformed copy of June1, 2007 Letter Agreement (Administrative Services Agreement) and conformed copy of August1, 2007 Letter Agreement (Administrative Services Agreement), incorporated by reference to Registrant’s Post-Effective Amendment No.74 on Form N-1A filed August28, 2007. (t) Conformed copy of Fax-in Processing Instructions, all exhibits have been filed electronically. Consent of Ernst& Young LLP, Independent Registered Accounting Firm, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 on Form N-14 filed January 10, 2012. (File No. 333-178305) Not Applicable. (a) Conformed copy of Power of Attorney of the Registrant, dated March12, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.59 on Form N-1A filed April28, 2004. (b) Conformed copy of Power of Attorney of Chairman and Trustee Joseph J. Castiglia, dated July14, 2004, incorporated by reference to Registrant’s Post-Effective Amendment No.61 on Form N-1A filed August30, 2004. (c) Conformed copy of Power of Attorney of Trustee Marguerite Hambleton, dated August22, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.66 on Form N-1A filed October7, 2005. 8 (d) Power of Attorney of the Treasurer Guy Nordahl, dated April15, 2008, incorporated by reference to Registrant’s Post-Effective Amendment No.75 on Form N-1A filed April21, 2008. (e) Powers of Attorney, dated November 16, 2011, incorporated herein by reference to Registrant’s Form N-14 filed December 2, 2012. (File No. 333-178305) (a) MTB Group of Funds Prospectus and Statement of Additional Information dated August31, 2011 with respect to MTB Prime Money Market Fund, MTB Pennsylvania Tax-Free Money Market Fund, MTB New York Tax-Free Money Market Fund, MTB U.S. Government Bond Fund, MTB Money Market Fund, MTB Tax-Free Money Market Fund and MTB Short Duration Government Bond Fund is incorporated by reference to Registrant’s Post-Effective Amendment No.90 on Form N-1A filed August29, 2011. (b) Supplement dated November4, 2011 to the Combined Statutory Prospectus, dated August31, 2011 regarding the MTB Prime Money Market Fund, MTB Pennsylvania Tax-Free Money Market Fund, MTB New York Tax-Free Money Market Fund, and MTB U.S. Government Bond Fund is incorporated by reference to the supplement filed on November4, 2011. (c) Supplement dated January 9, 2012 to the Combined Statutory Prospectus, dated August 31, 2011, is incorporated herein by reference to the supplement filed on January 9, 2012. (d) Copy of Code of Ethics for Access Persons (Manufacturers and Traders Trust Company), dated July1, 2002, incorporated by reference to Registrant’s Post-Effective Amendment No.54 on Form N-1A filed June27, 2002. (e) Copy of Code of Ethics of ALPS Holdings, Inc., dated May1, 2010, incorporate by reference to Registrant’s Post-Effective Amendment No.86 on Form N-1A filed August30, 2010. (f) Copy of Code of Ethics of LSV Asset Management, dated January19, 2007, incorporated by reference to Registrant’s Post-Effective Amendment No.74 on Form N-1A filed August28, 2007. (g) Copy of Code of Ethics Regarding Personal Securities Trading – MTBIA, incorporated by reference to Registrant’s Post-Effective Amendment No.70 on Form N-1A filed August28, 2006. (h) Copy of Code of Ethics of NWQ Investment Management Company LLC, dated August1, 2005, incorporated by reference to Registrant’s Post-Effective Amendment No.74 on Form N-1A filed August28, 2007. 9 (i) Copy of Code of Ethics of Baring International Investment, Limited incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (j) Copy of Code of Ethics of Rodney Square Management Corporation incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (k) Copy of Code of Ethics of EII Realty Securities, Inc. incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (l) Copy of Code of Ethics of CBRE Clarion Securities, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (m) Copy of Code of Ethics of Pacific Investment Management Company LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (n) Copy of Code of Ethics of HSBC Global Asset Management (USA) Inc. incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (o) Copy of Code of Ethics of Rock Maple Services, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (p) Copy of Code of Ethics of Acuity Capital Management, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (q) Copy of Code of Ethics of Adar Investment Management, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (r) Copy of Code of Ethics of Calypso Capital Management, L.P. incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (s) Copy of Code of Ethics of TIG Advisors, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (t) Copy of Code of Ethics of Water Island Capital, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. 10 (u) Copy of Code of Ethics of Whitebox Advisors LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (v) Copy of Code of Ethics of Madison Street Partners, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (w) Copy of Code of Ethics of Parametric Risk Advisors, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (x) Copy of Code of Ethics of Evercore Wealth Management, LLC incorporated herein by reference to Registrant’s Post-Effective Amendment No. 98 on Form N-1A filed December 30, 2011. (y) The audited financial statements and related report of the independent public accounting firm for the Money Market Fund, U.S. Government Money Market Fund and Tax-Free Money Market Fund included in Annual Report to Shareholders of the MTB Group of Funds’ U.S. Treasury Money Market Fund, U.S. Government Money Market Fund, Tax-Free Money Market Fund, Money Market Fund, Prime Money Market Fund, New York Tax-Free, Money Market Fund, Pennsylvania Tax-Free and Money Market Fund for the fiscal year ended April30, 2011 are incorporated by reference to the Registrant’s Form N-CSR filed on June30, 2011. No other part of the Annual Report is incorporated herein by reference. (z) The audited financial statements and related report of the independent public accounting firm for the Intermediate-Term Bond Fund, Income Fund, and International Equity Fund included in Annual Report to Shareholders of the MTB Group of Funds’ Short Duration Government Bond Fund, Short-Term Corporate Bond Fund, U.S. Government Bond Fund, New York Municipal Bond Fund, Pennsylvania Municipal Bond Fund, Maryland Municipal Bond Fund, Virginia Municipal Bond Fund, Intermediate-Term Bond Fund, Income Fund, Strategic Allocation Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Growth Fund, Small Cap Growth Fund and International Equity Fund for the fiscal year ended April30, 2011 are incorporated by reference to the Registrant’s Form N-CSR filed on June30, 2011. No other part of the Annual Report is incorporated herein by reference. (aa) The unaudited financial statements for the Money Market Fund, U.S. Government Money Market Fund and Tax-Free Money Market Fund included in Semi-Annual Report to Shareholders of the MTB Group of Funds’ U.S. Treasury Money Market Fund, U.S. Government Money Market Fund, Tax-Free Money Market Fund, Money Market Fund, Prime Money Market Fund, New York Tax-Free, Money Market Fund, Pennsylvania Tax-Free and Money Market Fund for the fiscal period ended October31, 2011 are incorporated herein by reference to the Registrant’s Form N-CSRS filed on December28, 2011. No other part of the Semi-Annual Report is incorporated herein by reference. 11 (bb) The unaudited financial statements for the Intermediate-Term Bond Fund, Income Fund, and International Equity Fund included in Semi-Annual Report to Shareholders of the MTB Group of Funds’ Short Duration Government Bond Fund, Short-Term Corporate Bond Fund, U.S. Government Bond Fund, New York Municipal Bond Fund, Pennsylvania Municipal Bond Fund, Maryland Municipal Bond Fund, Virginia Municipal Bond Fund, Intermediate-Term Bond Fund, Income Fund, Strategic Allocation Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Growth Fund, Small Cap Growth Fund and International Equity Fund for the fiscal period ended October31, 2011 are incorporated herein by reference to the Registrant’s Form N-CSRS filed on December 28, 2011. No other part of the Semi-Annual Report is incorporated herein by reference. (cc)Form of Proxy Card incorporated herein by reference to Registrant’s Post-Effective Amendment No. 1 on Form N-14 filed January 10, 2012. (File No. 333-178305) Item 17. Undertakings (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this registration statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act [17 CFR 230.145c], the reoffering prospectus will contain the information called for by the applicable registration form for the reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph 1 above will be filed as a part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the 1933 Act, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. 12 SIGNATURES As required by the Securities Act of 1933, this registration statement has been signed on behalf of the registrant, in the City of New York, and the State of New York on the30th day of March, 2012.The Registrant certifies that it meets all of the requirements for effectiveness of the registration statement under Rule 485(b) under the Securities Act of 1933. Wilmington Funds By: /s/Lisa R. Grosswirth Lisa R. Grosswirth Secretary of Wilmington Funds As required by the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 30th day of March, 2012. Name Title Date Joseph J. Castiglia* Joseph J. Castiglia Chairman of the Board and Trustee March 30, 2012 Richard J. Berthy* Richard J. Berthy Chief Executive Officer March 30, 2012 Guy Nordahl* Guy Nordahl Treasurer March 30, 2012 /s/R. Samuel Fraundorf R. Samuel Fraundorf President and Trustee March 30, 2012 William H. Cowie, Jr.* William H. Cowie, Jr. Trustee March 30, 2012 John S. Cramer* John S. Cramer Trustee March 30, 2012 Kenneth G. Thompson* Kenneth G. Thompson Trustee March 30, 2012 Daniel R. Gernatt, Jr.* Daniel R. Gernatt, Jr. Trustee March 30, 2012 13 Richard B. Seidel* Richard B. Seidel Trustee March 30, 2012 Dr. Marguerite D. Hambleton* Dr. Marguerite D. Hambleton Trustee March 30, 2012 Robert J. Christian Trustee March 30, 2012 Robert H. Arnold Trustee March 30, 2012 Dr. Eric Brucker Trustee March 30, 2012 Nicholas A. Giordano Trustee March 30, 2012 By: /s/ Lisa R GrosswirthSecretaryMarch 30, 2012 Lisa R. Grosswirth As Attorney-In-Fact For the persons listed above * By Power ofAttorney 14 EXHIBIT LIST EXHIBITS EXHIBIT NO. Opinion and Consent of Counsel with respect to certain tax consequences (Stradley Ronon Stevens & Young, LLP) EX-16.12
